In a taxpayer’s action to, inter alia, declare two resolutions of the defendant board of education to be "illegal, unlawful, void and of no effect”, George Weimer appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County, dated July 14, 1978, as denied plaintiffs’ motion for summary judgment and granted defendants judgment dismissing the complaint. Order affirmed insofar as appealed from, with $50 costs and disbursements, on the opinion of Mr. Justice Baisley at Special Term. Cohalan, J. P., Margett and O’Connor, JJ., concur.